                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 24, 2019
                                                                                 David J. Bradley, Clerk
                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

NENA BROCK, ANGELA                                       §
COUVILLON, CHARLES                                       §
HAMILTON, and GERALDINE                                  §
PALMER,                                                  §
              Plaintiffs,                                §
                                                         §
v.                                                       §   CIVIL ACTION NO. 4:18-02732
                                                         §
ADELAIDA G. CRUZ and RENATO                              §
A. CRUZ,                                                 §
              Defendants.                                §

                                                MEMORANDUM AND ORDER

            Pending before the Court is Defendants’ Motion to Dismiss Plaintiffs’

Second Amended Complaint Pursuant to Rule 12(b)(6) (“Motion to Dismiss” or

“Motion”) [Doc. # 18]. Plaintiffs have filed a response,1 and Defendants have

replied.2 The Motion is now ripe for decision. Based on the parties’ briefing,

relevant pleading, and pertinent legal authorities, the Court grants the Motion and

dismisses the case with prejudice.



1
            Plaintiffs’ Opposition to Defendants’ Motion to Dismiss (“Response”) [Doc.
            # 20].
2
            Defendants’ Reply in Support of Motion to Dismiss (“Reply”) [Doc. # 21].


P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
I.          BACKGROUND

            A.          Procedural Background

            This case is a Fair Labor Standards Act (“FLSA”) suit filed by Plaintiffs

Nena Brock, Angela Couvillion, Charles Hamilton, and Geraldine Palmer to

recover unpaid overtime. Defendants Adelaida Cruz and Renato Cruz have twice

moved to dismiss Plaintiffs’ lawsuit, see Docs. # 5, # 9, and Plaintiffs have twice

amended their complaint in response, see Docs. # 6, # 14. Defendants move to

dismiss a third time, asserting, among other things, that Plaintiffs’ Second

Amended Complaint [Doc. # 14] does not plead facts demonstrating Plaintiffs are

entitled to FLSA protection. See Motion [Doc. # 18], at 4.

            B.          Factual Background

            In their Second Amended Complaint, Plaintiffs allege that from at least

January 1, 2015, to about July 27, 2017, they worked for Defendants as Licensed

Vocational Nurses (“LVN”). Plaintiff’s Second Amended Complaint [Doc. # 14],

¶ 8. According to Plaintiffs, Defendants operated an unnamed medical staffing

agency which supplied LVN staffing support to various hospitals and other

businesses throughout the Houston area. Id. ¶ 9. Plaintiffs’ job duties included

monitoring patients’ vital signs, recording patients’ intake of foods and output of

fluids, dressing wounds, treating bedsores, and monitoring patient responses to

medications and treatment. Id. ¶ 8. In completing these tasks, Plaintiffs claim they

                                                2
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
used various supplies and equipment which were allegedly transported and

purchased from other states through interstate commerce, such as stethoscopes,

otoscopes, thermometers, and blood pressure apparatuses, among others. Id.

            According to Plaintiffs, Defendants’ unnamed business “engaged in hospital

operations and focused on caring for sick and aged individuals.” Id. ¶ 9. These

sick and aged individuals allegedly traveled in from out of state. Id. Defendants’

business, during the relevant year-and-a-half time period, employed more than two

individuals and “had more than $500,000 in gross revenue.” Id. Defendants set

Plaintiffs’ work schedules and hired, supervised, and evaluated Plaintiffs. Id.

Defendants allegedly determined Plaintiffs’ rate of pay for each staffing

assignment and maintained all of Plaintiffs’ employment records. Id.

            Plaintiffs allege they “typically worked a significant amount of overtime,”

“routinely” working “in excess of 40 hours per seven-day workweek.” Id. ¶¶ 10,

17. Plaintiffs allege they were paid the same hourly rate for all hours worked, even

those over 40 in a workweek. Id. ¶ 10. Defendants allegedly represented to

Plaintiffs that they did not have to pay overtime because Plaintiffs were

independent contractors, an assertion Plaintiffs claim is false. Id.




                                                3
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
II.         LEGAL STANDARDS

            A.          Rule 12(b)(6) Motion to Dismiss

            A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is

viewed with disfavor and is rarely granted. Turner v. Pleasant, 663 F.3d 770, 775

(5th Cir. 2011) (citing Harrington v. State Farm Fire & Cas. Co., 563 F.3d 141,

147 (5th Cir. 2009)). The complaint must be liberally construed in favor of the

plaintiff, and all facts pleaded in the complaint must be taken as true. Harrington,

563 F.3d at 147.                         The complaint must, however, contain sufficient factual

allegations, as opposed to legal conclusions, to state a claim for relief that is

“plausible on its face.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Patrick v.

Wal-Mart, Inc., 681 F.3d 614, 617 (5th Cir. 2012).

            When there are well-pleaded factual allegations, a court should presume they

are true, even if doubtful, and then determine whether they plausibly give rise to an

entitlement to relief. Iqbal, 556 U.S. at 679. Rule 8 “generally requires only a

plausible ‘short and plain’ statement of the plaintiff’s claim, not an exposition of

his legal argument.” Skinner v. Switzer, 562 U.S. 521, 530 (2011). Additionally,

regardless of how well-pleaded the factual allegations may be, they must

demonstrate that the plaintiff is entitled to relief under a valid legal theory. See

Neitzke v. Williams, 490 U.S. 319, 327 (1989); McCormick v. Stalder, 105 F.3d

1059, 1061 (5th Cir. 1997).

                                                          4
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
            B.          FLSA Coverage

            “The FLSA guarantees overtime pay to employees engaged ‘in the

production of goods for commerce’ (‘individual coverage’) or ‘employed in an

enterprise engaged in commerce or in the production of goods for commerce’

(‘enterprise coverage’).” Martin v. Bedell, 955 F.2d 1029, 1032 (5th Cir. 1992)

(emphasis omitted) (quoting 29 U.S.C. § 207(a)(1)).                    “Either individual or

enterprise coverage is enough to invoke FLSA protection.” Id. (emphasis omitted).

“To survive a motion to dismiss, a complaint must allege facts that show coverage

under the FLSA.” See Coleman v. John Moore Servs., Inc., No. H-13-2090, 2014

WL 51290, at *5 (S.D. Tex. Jan. 7, 2014); Morrow v. J W Elec., Inc., No. 3:11-

CV-1988-D, 2011 WL 5599051, at *2 (N.D. Tex. Nov. 16, 2011) (same); Lindgren

v. Spears, No. H-10-1929, 2010 WL 5437270, at *3 (S.D. Tex. Dec. 27, 2010)

(same).

            Plaintiffs assert only enterprise coverage, so the Court focuses its attention

on that theory.3

3
            To adequately plead individual coverage, a plaintiff must allege that, at times
            relevant to her claim, she was either “engaged in commerce” or “engaged . . . in
            the production of goods for commerce.” 29 U.S.C. § 207(a)(1). “Commerce” is
            defined by the FLSA as “trade, commerce, transportation, transmission, or
            communication among the several States or between any State and any place
            outside thereof.” Id. § 203(b). The Fifth Circuit’s test for the individual coverage
            “engaged in commerce” requirement is “whether the work is so directly and vitally
            related to the functioning or an instrumentality or facility of interstate commerce
                                                                                   (continued…)
                                                 5
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
            To adequately plead enterprise coverage, a plaintiff must allege that, at time

relevant to her claim, she was “employed in an enterprise engaged in commerce or

in the production of goods for commerce.” 29 U.S.C. § 207(a)(1). Broken down,

“an employee must first show that the employer is an ‘enterprise,’ and then show

that the enterprise is ‘engaged in commerce.’” Benton v. Laborers’ Joint Training

Fund, 121 F. Supp. 3d 41, 49 (D.D.C. 2015) (citing Malloy v. Ass’n of State &

Territorial Solid Waste Mgmt. Officials, 955 F. Supp. 2d 50, 55 (D.D.C. 2013)).

See Jacobs v. N.Y. Foundling Hosp., 577 F.3d 93, 99 n.7 (2d Cir. 2009) (per

curiam) (“We note that the existence of FLSA enterprise coverage is a two-step

determination, and the [plaintiffs] must ultimately prove both steps.”).                     “The

employee has the burden to prove both steps to establish enterprise coverage.” Ray

v. Yamhill Cmty. Action P’ship, No. 3:11-CV-00196-BR, 2011 WL 5865952, at *3

(D. Or. Nov. 22, 2011).

            The Court considers both requirements in turn.


            (continued…)
            as to be, in practical effect, a part of it rather than an isolated activity.” Williams
            v. Henagan, 595 F.3d 610, 621 (5th Cir. 2010) (per curiam) (quoting Sobrinio v.
            Med. Ctr. Visitor’s Lodge, Inc., 474 F.3d 828, 829 (5th Cir. 2007) (per curiam)).
            “Employees are engaged ‘in the production of goods for commerce’ if they are
            involved with any ‘incidental operation preparatory to putting goods into the
            stream of commerce.’” Flores v. Act Event Servs., Inc., 55 F. Supp. 3d 928, 935
            (N.D. Tex. 2014) (quoting W. Union Tel. Co. v. Lenroot, 323 U.S. 490, 503
            (1945)). Plaintiffs do not rely on this theory of coverage.


                                                   6
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
                        1.          Existence and Scope of an “Enterprise”

            The existence and scope of an “enterprise” play pivotal roles in enterprise

coverage analysis. Cf. Flores v. Act Event Servs., Inc., 55 F. Supp. 3d 928, 935

(N.D. Tex. 2014) (“[F]or enterprise coverage, the existence of an enterprise serves

as the threshold requirement.”).                      “Enterprise” and “employer” are “not

synonymous,” 29 C.F.R. § 779.203, and it is the “enterprise” — not the plaintiff’s

employer — that is “the unit for determining which employees not individually

covered by the” FLSA are still entitled to its protections, id. § 779.201. A single

enterprise may be “operated by one or more employers” or “composed of a number

of establishments.” Id. § 779.203. Moreover, an “enterprise is not necessarily

coextensive with the entire business activities of an employer” and “a single

employer may operate more than one enterprise.” Id.

            Under the FLSA, “enterprise” is defined as “the related activities performed

(either through unified operation or common control) by any person or persons for

a common business purpose.” 29 U.S.C. § 203(r)(1). Accordingly, “[t]o establish

that two entities functioned as a single enterprise, [a plaintiff] must demonstrate

that the entities: (1) engaged in related activities; (2) were a unified operation or

under common control; and (3) shared a common business purpose.” Reich v. Bay,

Inc., 23 F.3d 110, 114 (5th Cir. 1994) (emphasis added). “In addressing each of

these elements, [the Court] must construe liberally the FLSA while applying it
                                                       7
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
‘with reason and in a common sense fashion.’” Id. (quoting Dunlop v. Ashy, 555

F.2d 1228, 1234 (5th Cir. 1977)).

            Related Activities.— Two entities’ activities are “related” if they are (1) “the

same or similar”; (2) “auxiliary and service activities” (e.g., “central office and

warehousing activities and bookkeeping, auditing, purchasing, advertising, and

other services”); or (3) “part of a vertical structure” (e.g., “manufacturing,

warehousing, and retailing of a particular product[s]”). See Brennan v. Veterans

Cleaning Serv., Inc., 482 F.2d 1362, 1366 (5th Cir. 1973) (emphasis omitted)

(quoting S. REP. NO. 87-145, at 1660 (1961)). Activities may be related even if

they are “performed in one or more establishments or by one or more corporate or

other organizational units.” See 29 U.S.C. § 203(r)(1). But even if activities are

“related,” they are excluded from the enterprise if they are “performed for such

enterprise by an independent contractor.” Id.

            “The term ‘independent contractor’ as used in [§ 203(r)(1)] has reference to

an independent business which performs services for other businesses as an

established part of its own business activities.” 29 C.F.R. § 779.233(b). The

independent contractor is itself a separate enterprise, “which deals in the ordinary

course of its own business operations, at arms length, with the enterprises for

which it performs services.” Id. “The essential test in each case will be whether

such services are performed ‘for’ the enterprise by an independent, separate
                                                8
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
enterprise, or whether the related activities are performed for a common purpose

through unified operation or common control.” Id. § 779.233(c).

            Unified Operation or Common Control.— With respect to the second

enterprise element, a plaintiff need only prove “one of the two alternative

requirements”: “unified operation” or “common control.” Ashy, 555 F.2d at 1231.

A “unified operation” is one that has “combin[ed], unit[ed], or organiz[ed]” the

“method of performing the related activities” such that the activities “are in effect a

single business unit or an organized business system which is an economic unit

directed to the accomplishment of a common business purpose.” Id. at 1232

(quoting 29 C.F.R. § 779.217). This “unification may be accomplished ‘through

agreements, franchises, grants, leases, or other arrangements which have the effect

of aligning or integrating the activities of one company with the activities of

others.’” Garza v. Deep Down, Inc., No. H-14-3184, 2015 WL 5883408, at *3

(S.D. Tex. Oct. 8, 2015) (Miller, J.) (quoting 29 C.F.R. § 779.218). The “common

control” test “is not ownership, but rather whether there is a common control

center with the ultimate power to make binding policy decisions for all units of the

enterprise.” Ashy, 555 F.2d at 1231 (quoting Brennan v. Ashy, 397 F. Supp. 1347,

1350 (W.D. La. 1975)).

            Common Business Purpose.— The final enterprise element requires the

related activities be performed “for a common business purpose.”            29 U.S.C.
                                                9
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
§ 203(r)(1). Because a business purpose is required, nonprofits “are generally

exempt” from enterprise coverage. See Anderson v. Hearts With Hope Found.,

713 F. App’x 278, 280 (5th Cir. 2017) (per curiam). Thus, read in isolation, this

enterprise element excludes nonprofit hospitals, related institutions, schools, and

institutions of higher education. See S. REP. NO. 89-1487, at 25-26 (1966); H.R.

REP. NO. 89-1366, at 11 (1966). Wanting to bring these types of nonprofits under

FLSA coverage, see S. REP. NO. 89-1487, at 8, Congress expanded the definition of

“business purpose” in 1966 to include activities performed

            in connection with the operation of a hospital, an institution primarily
            engaged in the care of the sick, the aged, the mentally ill or defective
            who reside on the premises of such institution, a school for mentally
            or physically handicapped or gifted children, a preschool, elementary
            or secondary school, or an institution of higher education (regardless
            of whether or not such hospital, institution, or school is operated for
            profit or not for profit) . . . .

See Fair Labor Standards Amendments of 1966, Pub. L. No. 89-601, sec. 102(a),

§ 3(r), 80 Stat. 830, 831 (codified at 29 U.S.C. § 203(r)(2)(A)).               With this

expansion “Congress singled out specific non-profits . . . that are to be deemed

enterprises nonetheless.” Jacobs, 577 F.3d at 100.

            A common business purpose requires that the two relevant entities had

“[m]ore than a common goal to make a profit.” Donovan v. Grim Hotel Co., 747

F.2d 966, 971 (5th Cir. 1984) (quoting Brennan, 482 F.2d at 1367). “Simply

having a mutually beneficial working relationship does not, alone, create a
                                                10
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
common business purpose,” otherwise “virtually all companies that did business

together would be deemed a single enterprise for purposes of the FLSA.” Garza,

2015 WL 5883408, at *5. Instead, a “common business purpose exists if ‘the

separate corporations engaged in complementary businesses, and were to a

significant degree operationally interdependent.’” See Reich, 23 F.3d at 115-16

(quoting Donovan v. Janitorial Servs., Inc., 672 F.2d 528, 530 (5th Cir. 1982)).

Indicators of a common business purpose include “unified operation,” “related

activities and interdependencies,” “centralization of control,” and “centralization of

ownership.” See Grim Hotel, 747 F.2d at 971.

                        2.          “Enterprise engaged in commerce or in the production of
                                    goods for commerce”

            Once the existence and scope of the enterprise is determined, the Court

examines whether the enterprise “engaged in commerce or in the production of

goods for commerce.”                            See 29 U.S.C. § 207(a)(1).   “Enterprise engaged in

commerce or in the production of goods for commerce” means an “enterprise”

that:

            (A) (i) has employees engaged in commerce or in the production of
            goods for commerce, or that has employees handling, selling, or
            otherwise working on goods or materials that have been moved in or
            produced for commerce by any person; and

                   (ii) is an enterprise whose annual gross volume of sales made or
            business done is not less than $500,000 (exclusive of excise taxes at
            the retail level that are separately stated);

                                                            11
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
            (B) is engaged in the operation of a hospital, an institution primarily
            engaged in the care of the sick, the aged, or the mentally ill or
            defective who reside on the premises of such institution, a school for
            mentally or physically handicapped or gifted children, a preschool,
            elementary or secondary school, or an institution of higher education
            (regardless of whether or not such hospital, institution, or school is
            public or private or operated for profit or not for profit); or

            (C) is an activity of a public agency.

Id. § 203(s)(1)(A)-(C) (emphasis added).4

            In this case, the meaning of the phrase “engaged in the operation of a

hospital” is particularly relevant.             See id. § 203(s)(1)(B).     “Hospital” goes

undefined in the FLSA, but the Wage and Hour Division’s Field Operations

Handbook (the “Handbook”) may be relied upon to “help give meaning to

ambiguous statutory and regulatory phrases.” See Montano v. Montrose Rest.

Assocs., Inc., 800 F.3d 186, 190 (5th Cir. 2015). The Handbook gives “hospitals”

its common meaning. It defines “hospitals” as “establishments commonly known

as hospitals which [are] primarily engaged in the offering of medical and surgical

services to patients who generally remain at the establishments either overnight,

for several days, or for extended periods.” U.S. Dep’t of Labor, Wage & Hour

Div., Field Operations Handbook § 12g91(a) (Mar. 31, 2016).



4
            Because the parties treat subsections (A), (B), and (C) of § 203(s)(1) as separate
            and alternate requirements, the Court does so also but does not decide the issue.


                                                 12
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
III.        DISCUSSION

            Plaintiffs assert they are entitled to overtime protections under the FLSA’s

enterprise coverage. In their response to Defendants’ Motion, to demonstrate

enterprise coverage, Plaintiffs only contend that they were employed in an

enterprise which “engaged in the operation of a hospital.”                  See 29 U.S.C.

§ 203(s)(1)(B).5

            The Court concludes that Plaintiffs do not state a claim for enterprise

coverage.             Initially, Plaintiffs do not specify what entity or entities allegedly

constitute the enterprise that employed them.              It is unclear whether Plaintiffs

contend the alleged enterprise is Defendants individually, Defendants’ unnamed

staffing agency, a component of Defendants’ unnamed staffing agency,

Defendants’ staffing agency and the various hospitals and businesses to which

Defendants provided LVNs, or some combination of or part of both. Construing

5
            Plaintiffs do not satisfy either of the other, more general, bases for enterprise
            coverage. See 29 U.S.C. § 203(s)(1)(A), (C). With respect to § 203(s)(1)(C),
            Plaintiffs do not allege that Defendants’ enterprise “is an activity of a public
            agency.” With respect to § 203(s)(1)(A), Plaintiffs only allege that “Defendants’
            had more than $500,000 in gross revenue during the relevant” year-and-a-half
            “time period” when they were employed by Defendants. Plaintiffs do not
            therefore adequately allege that Defendants’ “annual gross volume of sales made
            or business done is not less than $500,000.” See id. § 203(s)(1)(A) (emphasis
            added). Plaintiffs attach a financial statement for an entity called “The Right
            Solutions, L.L.P.” to their Second Amended Complaint. Plaintiffs, however, do
            not allege that The Right Solutions, L.L.P. was Defendants’ unnamed staffing
            agency or the entity which employed Plaintiffs.


                                                 13
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
the allegations in the Second Amended Complaint liberally, the Court considers

the following two theories on which Plaintiffs appear to rely for the “enterprise”

under “enterprise coverage”: (1) Defendants’ unnamed staffing agency combined

with the hospitals, and (2) Defendants’ staffing agency alone. Neither theory

avails Plaintiffs.

            A.          Defendants’ Staffing Agency and the Hospitals Do Not Constitute
                        an FLSA “Enterprise”

            Plaintiffs’ Second Amended Complaint fails to plausibly allege facts to

establish that Defendants’ staffing agency and the staffed hospitals constitute a

single enterprise because Plaintiffs fail to plausibly allege any of the three

enterprise elements. Indeed, Plaintiffs do not argue that the allegations in their

Second Amended Complaint satisfies the three enterprise elements—related

activities, unified operation or common control, and common business purpose.

See 29 U.S.C. § 203(r)(1).6

            Related Activities.— Plaintiffs allege that Defendants’ staffing agency and

the hospitals engaged in the related activity of caring for sick and aged patients.

Nevertheless, Plaintiffs’ pleadings fail to establish the “related activities”

enterprise element. If anything, the allegations in the Second Amended Complaint

6
            In their recitation of the legal standard, Plaintiffs omit one of the three enterprise
            elements, “unified operation or common control.” See 29 U.S.C. § 203(r)(1).


                                                  14
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
demonstrate that Defendants’ staffing agency is an “independent contractor” that

performs services “for” hospitals. See id. Plaintiffs’ allegations suggest that

Defendants’ staffing agency is its own “independent business” that provides

staffing services for different hospitals and multiple other businesses “as an

established part of its own business activities.” See 29 C.F.R. § 779.233(b).

            Unified Operation or Common Control.— Plaintiffs do not plausibly allege

that Defendants’ staffing agency, which supplies LVNs to multiple hospitals and

other businesses across Houston, formed a “unified operation” or shared “common

control” with those hospitals. Plaintiffs’ pleadings do not suggest that “there is a

common control center with the ultimate power to make binding policy decisions

for” both the staffing agency and the hospitals. See Ashy, 555 F.2d at 1231. Nor

do they plead facts suggesting that the staffing agency and hospitals are so

“combin[ed], unit[ed], or organiz[ed]” that they effectively form “a single business

unit or an organized business system.” See id. at 1232. In fact, Plaintiffs’ Second

Amended Complaint is devoid of allegations regarding the staffing agency’s

relationship with the hospitals.

            Common Business Purpose.— Plaintiffs also fail to allege facts plausibly

demonstrating that the staffing agency and hospitals shared a “common business




                                                15
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
purpose.”7              At best, Plaintiffs allege the existence of a “mutually beneficial

working relationship.” See Garza, 2015 WL 5883408, at *5. But Plaintiffs’

allegations do not satisfy the relevant standard, “a significant degree [of]

operational[ ] interdependen[ce].” See Reich, 23 F.3d at 115. Cf. Garza, 2015 WL

5883408, at *5-6 (holding that a service vendor and its only customer were not

sufficiently operationally interdependent when all the vendor’s employees were

assigned to work at that customer’s facilities and virtually all of the vendor’s

revenue came from that customer).                  In fact, Plaintiffs’ allegations suggest

Defendants’ business and the hospitals do not share a significant degree of

operational interdependence. For instance, Plaintiffs alleged that Defendants, not

the hospitals or other business, “supervised and evaluated Plaintiffs’ work

performance,” “determined Plaintiffs’ work schedules,” “determined Plaintiffs’

rate of pay for each staffing assignment,” and “maintained all of Plaintiffs’

employment records.” Plaintiffs’ Second Amended Complaint [Doc. # 14], ¶ 9.




7
            Plaintiffs correctly observe that “activities performed by any person or persons . . .
            in connection with the operation of a hospital . . . [are] activities performed for a
            business purpose.” See 29 U.S.C. § 203(r)(2)(A) (emphasis added). Crucially
            however, § 203(r)(2)(A) does not establish that such activities are automatically
            performed for a “common business purpose,” the essential element of an
            enterprise. See id. § 203(r)(1) (emphasis added).


                                                  16
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
            Accordingly, Plaintiffs have not met their burden to plausibly allege that

Defendants’ staffing agency and the hospitals are a single FLSA enterprise and

Plaintiffs fail to establish enterprise coverage through an enterprise that

encompasses a hospital. See 29 U.S.C. § 203(s)(1)(B).

            B.          Defendants’ Staffing Agency Is Not an Enterprise “Engaged in
                        the Operation of a Hospital”

            Plaintiffs also do not adequately allege that Defendants’ unnamed staffing

agency was itself an enterprise8 “engaged in the operation of a hospital.” See id.

            Plaintiffs’ Second Amended Complaint alleges that Defendants’ medical

staffing agency provides LVN staffing support services to various hospitals and

other businesses.9                         No further detail regarding the relationship between

Defendants’ staffing agency and the hospitals is alleged. Plaintiffs’ bare allegation

does not suffice to render Defendants’ enterprise one “engaged in the operation of


8
            The Court assumes without deciding that Plaintiffs’ Second Amended Complaint
            sufficiently alleged that Defendants’ staffing agency itself constituted an
            “enterprise” within the meaning of the FLSA.
9
            While Plaintiffs assert “Defendants’ business engaged in hospital operations,” this
            conclusory statement, which is in tension with Plaintiffs’ actual description of
            Defendants’ business, does not suffice. Cf. Andrews v. Faith Ministries of Tex.,
            Inc., No. 3:13-CV-1407-BF, 2015 WL 4257555, at *2 (N.D. Tex. July 13, 2015)
            (granting motion to dismiss when the basis for FLSA coverage was limited to
            “verbatim recitation of a portion of the enterprise coverage definition”); Lindgren,
            2010 WL 5437270, at *3 (dismissing FLSA claim based on the plaintiff’s
            conclusory allegations of FLSA coverage).


                                                          17
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
a hospital” under § 203(s)(1)(B). Section 203(s)(1)(B), codifies Congress’s 1966

expansion in enterprise coverage, does not cover all enterprises which provide

services to hospital enterprises.               Rather, with the 1966 enterprise coverage

expansion, Congress “singled out specific non-profits,” Jacobs, 577 F.3d at 100,

and brought “under the coverage of the [FLSA] employees of hospitals,” see S.

REP. NO. 89-1487, at 8 (emphasis added). For-profit entities that sell their services

to hospitals were not the target of the expansion; those entities were already

potentially covered under § 203(s)(1)(A), the section that provides the general

definition of “enterprise engaged in commerce or in the production of goods for

commerce.” Moreover, an entity that staffs hospitals with LVNs may be eligible

for FLSA coverage under § 203(s)(1)(B) if an employee establishes that the entity

is a component of the hospital “enterprise.” To hold a medical staffing agency is

covered under § 203(s)(1)(B) simply because part of its business is to staff

hospitals with LVNs would render every entity that provides staffing or other

services to even a single hospital, without regard to the volume of staffing or the

actual relationship between the staffing agency and the hospital, an FLSA-covered

“enterprise.” No court has stretched the provision this far.11


11
            Indeed, when faced with broader language in the FLSA, courts have not stretched
            it to the extent Plaintiffs request. In the related context of § 203(r)(2)(C), courts
            and the Department of Labor have interpreted “activities performed . . . in
                                                                                   (continued…)
                                                   18
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
            The conclusory and vague allegations in the Second Amended Complaint

fail to satisfy Plaintiffs’ burden to plausibly allege that Defendants’ staffing agency

is “engaged in the operation of a hospital.” See 29 U.S.C. § 203(s)(1)(B).

IV.         CONCLUSION AND ORDER

            For the foregoing reasons, Plaintiffs, in their third complaint filed in this

action, have failed to allege an essential element of their FLSA claim. Defendants’

Motion to Dismiss must be granted. It is therefore

            ORDERED that the Defendants’ Motion to Dismiss [Doc. # 18] is

GRANTED and the lawsuit is DISMISSED with prejudice.

            SIGNED at Houston, Texas, this 24th day of January, 2019.




                                                           NAN Y F. ATLAS
                                                  SENIOR UNI   STATES DISTRICT JUDGE




            (continued…)
            connection with the activities of a public agency” to mean “the activities
            performed by a public agency, not the activities performed by a private, non-profit
            independent contractor providing services to a public agency.” See Jacobs, 577
            F.3d at 102; Ray, 2011 WL 5865952, at *5.


                                                19
P:\ORDERS\11-2018\2732MDism2.docx 190124.1606
